Citation Nr: 0843550	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  08-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife, daughter, and nephew


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
September 1949.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and his family presented testimony at a Board 
hearing before the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
veteran's claim folder.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2008), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking TDIU.  In his October 2008 Board 
hearing, he stated that he left his job as an aircraft 
mechanic in 2000 because he could not hear or understand his 
coworkers due to his hearing loss.  He stated that he has not 
sought other employment since that time because of his 
disability.  

VA may assign TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability rated at 60 percent or more, or, 
if there are two or more disabilities, when at least one is 
rated at 40 percent or more with sufficient additional 
service connected disability to bring the combination to 70 
percent or more.  38 C.F.R. § 4.16(a).  In the present case, 
the veteran has service-connected bilateral hearing loss, 
evaluated as 80 percent disabling.  He therefore meets the 
threshold requirement for TDIU eligibility.  

The Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1994).  The evidence of record does not contain any medical 
evaluation of the effect of the veteran's bilateral hearing 
loss on his ability to secure or follow a substantially 
gainful occupation.  A VA examination is therefore required 
to address this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
appropriate VA medical examination to 
determine the effect of his service-
connected bilateral hearing loss on his 
employability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
Based on examination findings and other 
evidence contained in the claims file, 
the examiner is specifically asked to 
state whether the veteran's service-
connected bilateral hearing loss, without 
regard to his non service-connected 
disabilities, his age, or his retired 
status, render him unable to secure and 
follow a substantially gainful 
occupation.  

The examiner should provide a rationale 
for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



